16‐155 
Knox v. Countrywide Bank. 

                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
                                                  SUMMARY ORDER 
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.    CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.   
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).    A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 

               At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
City of New York, on the 7th day of December, two thousand sixteen. 

PRESENT:            JOHN M. WALKER, JR., 
                    ROBERT D. SACK, 
                    DENNY CHIN, 
                                         Circuit Judges.   
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

DIANA A. KNOX, PHILIP L. KNOX, JR., 
                      Plaintiffs‐Appellants, 

                                        v.                                                      16‐155 

COUNTRYWIDE BANK, BANK OF AMERICA N.A., 
THEIR SUCCESSORS AND ASSIGNS, OCWENS LOAN 
SERVICING, LLC, THEIR SUCCESSORS AND ASSIGNS, 
FEDERAL NATIONAL MORTGAGE ASSOCIATION, 
MERSCORP HOLDINGS, INC., MORTGAGE 
ELECTRONIC REGISTRATION SYSTEMS, INC., ANY 
AND ALL INDIVIDUAL(S)/BUSINESS(ES) UNKNOWN 
TO PLAINTIFF(S) AND HAVING AN ADVERSE CLAIM 
OF AN ESTATE OR INTEREST IN REAL PROPERTY OF 
PLAINTIFF(S), 
                      Defendants‐Appellees. 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
FOR PLAINTIFFS‐APPELLANTS:                     Diana A. Knox and Philip L. Knox, Jr., 
                                               pro se, Sea Cliff, NY. 

FOR DEFENDANTS‐APPELLEES                       Suzanne M. Berger, Bryan Cave LLP, New 
COUNTRYWIDE BANK, BANK OF                      York, NY. 
AMERICA N.A., THEIR SUCCESSORS 
AND ASSIGNS, MERSCORP 
HOLDINGS, INC., MORTGAGE 
ELECTRONIC REGISTRATION 
SYSTEMS, INC., ANY AND ALL 
INDIVIDUAL(S)/BUSINESS(ES) 
UNKNOWN TO PLAINTIFF(S) AND 
HAVING AN ADVERSE CLAIM OF AN 
ESTATE OR INTEREST IN REAL 
PROPERTY OF PLAINTIFF(S): 

FOR DEFENDANT‐APPELLEES                        Dustin Mansoor, Houser & Allison, APC, 
OCWENS LOAN SERVICING, LLC,                    New York, NY. 
THEIR SUCCESSORS AND ASSIGNS, 
FEDERAL NATIONAL MORTGAGE 
ASSOCIATION: 

              Appeal from a judgment and order of the United States District Court for 

the Eastern District of New York (Bianco, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment and order of the district court are 

AFFIRMED.   

              Plaintiffs‐appellants Diana A. Knox and Philip L. Knox, Jr. (the ʺKnoxesʺ), 

pro se, brought this action in state court against several financial institutions, including, 

inter alia, Bank of America, N.A. (ʺBANAʺ), and Countrywide Bank, FSB (ʺCWBʺ), to 

quiet title to certain real property located in Sea Cliff, New York.    The complaint alleges   

 


                                             ‐ 2 ‐ 
that fraud invalidates BANAʹs interest in the residential mortgage encumbering such 

property, which BANA obtained after acquiring CWB. 

              Defendants removed this action to the district court based on diversity 

jurisdiction.    Pursuant to various motions filed by the parties, the magistrate judge 

recommended granting summary judgment to defendants on the Knoxesʹ quiet title 

claim and denying the Knoxesʹ motion to amend their complaint (the ʺR&Rʺ), which 

sought to add a nondiverse defendant, Countrywide Home Loans (ʺCHLʺ).    While the 

Knoxes did not formally object to the R&R, they did file a letter requesting a pre‐motion 

conference concerning subject matter jurisdiction.    The district court construed the 

letter as challenging its subject matter jurisdiction, and treated it as both an objection to 

the R&R and a motion to reconsider the denial of the Knoxesʹ motion to remand. 

              On September 9, 2015, the district court adopted the R&R, rejected the 

Knoxesʹ subject matter jurisdiction challenge, and dismissed all of their claims.    It 

entered a final judgment on September 11, 2015.    The Knoxes did not file a notice of 

appeal from the underlying judgment within the 30 days prescribed by Federal Rule of 

Appellate Procedure 4(a)(1)(A), but did file a motion to vacate and remand on 

November 9, 2015, again challenging the district courtʹs subject matter jurisdiction on the 

basis that CHL ‐‐ a New York company and subsidiary of CWB ‐‐ destroyed diversity.   

The district court construed that submission as a motion for reconsideration and denied 

it on December 18, 2015.    The Knoxes filed a notice of appeal on January 14, 2016.    On 



                                             ‐ 3 ‐ 
appeal, they challenge both the underlying judgment and the denial of their motion for 

reconsideration.    We assume the partiesʹ familiarity with the underlying facts, 

procedural history, and issues on appeal. 

              As a threshold matter, although the Knoxes did not file their motion for 

reconsideration within 28 days of the judgment, we have jurisdiction to review the 

underlying judgment.    Under Federal Rule of Appellate Procedure 4(a)(4)(A)(vi), a 

motion for reconsideration filed within 28 days of the judgment tolls the 30‐day deadline 

to appeal.    Unlike the 30‐day deadline for filing a notice of appeal, which is 

jurisdictional, the 28‐day tolling deadline for filing a motion for reconsideration is a 

ʺclaim‐processing ruleʺ and thus may be waived by the opposing party or equitably 

excused.    See Weitzner v. Cynosure, Inc., 802 F.3d 307, 311‐13 (2d Cir. 2015).    Therefore, a 

reconsideration motion that is filed more than 28 days after entry of judgment may toll 

the time to appeal under Rule 4(a)(1)(A) if the opposing party fails to object to it as 

untimely.    See id.    On appeal, defendants do not argue that the untimeliness of the 

reconsideration motion deprives the Knoxes of the benefits of Rule 4(a)(4(A)(vi) tolling.   

Consequently, defendants have waived any such argument and we have jurisdiction to 

review both the denial of reconsideration and the underlying judgment.    See id.     

              Applying principles of liberal construction, we conclude that the Knoxes 

sufficiently objected to the R&R to the extent that it recommended denying their motion 

for leave to amend to add CHL as a party so as to preserve the issue for appellate review.   



                                              ‐ 4 ‐ 
See United States v. Male Juvenile, 121 F.3d 34, 38‐39 (2d Cir. 1997).    As noted, the Knoxes 

also challenged subject matter jurisdiction in their motion for reconsideration, 

contending that CHL either was a defendant or should have been added as a defendant.   

We discuss each issue below. 

              We review questions of subject matter jurisdiction de novo, Lefkowitz v. Bank 

of New York, 528 F.3d 102, 107 (2d Cir. 2007), and a district courtʹs denial of a 

reconsideration motion for abuse of discretion, Stevens v. Miller, 676 F.3d 62, 67 (2d Cir. 

2012).    A district court has abused its discretion ʺif it based its ruling on an erroneous 

view of the law or on a clearly erroneous assessment of the evidence, or rendered a 

decision that cannot be located within the range of permissible decisions.ʺ    Sims v. Blot, 

534 F.3d 117, 132 (2d Cir. 2008) (internal citations and quotations marks omitted).   

              We conclude that the district court correctly determined that it had subject 

matter jurisdiction over the Knoxesʹ claims.    As noted, with the exception of CHL, who 

was not a named defendant, the parties to this action are completely diverse and the 

amount in controversy exceeds $75,000.    Therefore, the district court plainly had subject 

matter jurisdiction over the Knoxesʹ claims.    See 28 U.S.C. § 1332(a)(1).    Moreover, we 

identify no error in the district courtʹs adoption of the magistrate judgeʹs 

recommendation that it deny leave to amend or its denial of the reconsideration motion.   

Federal Rule of Civil Procedure 21 permits a district court to dismiss claims against a 

dispensable nondiverse party to preserve diversity jurisdiction.    See Call Ctr. Techs., Inc. 



                                             ‐ 5 ‐ 
v. Grand Adventures Tour & Travel Pub. Corp., 635 F.3d 48, 51 (2d Cir. 2011).    Here, CHL 

would have been a dispensable party because, as the Knoxesʹ own brief acknowledges, 

BANA, not CHL, ʺwas the responsible partyʺ because it has ʺabsorbedʺ CHL.   

Appellantsʹ Br. at 12.    Therefore, because the district court could have dismissed any 

claim against CHL to preserve diversity jurisdiction under Rule 21, it was not error to 

deny the Knoxes leave to amend or to deny their reconsideration motion.    See Call Ctr. 

Techs., Inc., 635 F.3d at 51. 

               As to the Knoxesʹ challenges to the underlying judgment, we conclude 

that, by objecting to the R&R only on the basis of subject matter jurisdiction, the Knoxes 

have waived appellate review of any non‐jurisdictional challenges to the dismissal of 

their quiet title claim and the denial of leave to amend.    See Male Juvenile, 121 F.3d at 38 

(ʺWe have adopted the rule that failure to object timely to a magistrate judgeʹs report 

may operate as a waiver of any further judicial review of the decision, as long as the 

parties receive clear notice of the consequences of their failure to object.ʺ).    Although we 

may excuse waiver ʺin the interests of justice,ʺ id. at 39, we decline to do so here:    The 

Knoxes could not have succeeded on their claim to quiet title because, as the magistrate 

judge noted, they had an outstanding mortgage obligation and amendment would have 

been futile because their proposed amended complaint did not allege any facts 

suggesting that their mortgage obligation was discharged.    See Cuoco v. Moritsugu, 222 

F.3d 99, 112 (2d Cir. 2000).   



                                             ‐ 6 ‐ 
              

             We have considered the Knoxesʹ remaining arguments and find them to be 

without merit.    Accordingly, we AFFIRM the judgment and order of the district court. 

                                        FOR THE COURT:   
                                        Catherine OʹHagan Wolfe, Clerk 




                                         ‐ 7 ‐